MARY E. GORTON, Plaintiff Below, Appellant,
v.
RONALD A. BROWN, JR., ESQUIRE, PRICKETT, JONES & ELLIOTT, P.A., Defendants Below, Appellees.
No. 611, 2006.
Supreme Court of Delaware.
Submitted: May 2, 2007.
Decided: June 5, 2007.
Before HOLLAND, BERGER and JACOBS, Justices.

ORDER
CAROLYN BERGER, Justice.
This 5th day of June 2007, it appears to the Court that:
(1) The appellant, Mary E. Gorton, filed a claim for legal malpractice in the Superior Court against appellees Ronald A. Brown, Jr., Esquire, and the law firm of Prickett, Jones & Elliott (collectively "Brown"). By order docketed on October 19, 2006, the Superior Court dismissed Gorton's case. This appeal followed.
(2) Gorton did not file the opening brief and appendix by the February 20 deadline established by the Clerk. Instead, Gorton filed a letter requesting a stay of her appeal. By Order dated February 16, 2007, the Court denied Gorton's request for a stay.
(3) On February 20, 2007, Gorton filed a motion seeking an extension of time. By Order dated February 22, 2007, the Court denied the motion for an extension and directed that Gorton file the opening brief and appendix on or before March 8, 2007.
(4) Gorton did not file the opening brief and appendix by the March 8 deadline. Rather, Gorton filed another motion for stay of her appeal. On March 27, 2007, Gorton filed a third such motion.
(5) By Order dated April 4, 2007, the Court denied all pending motions and directed that Gorton file the opening brief and appendix, without fail, on or before April 25, 2007, in default of which the appeal would be dismissed without further notice. In the same Order, the Court directed that the Clerk reject for filing any further submissions by Gorton, with the exception of a timely filed opening brief.
(6) Gorton did not file the opening brief and appendix by the April 25 deadline as directed by the April 4 Order. Over the following month, Gorton continued to submit papers, including an untimely opening brief and appendix. On May 2, 2007, Brown filed a motion to affirm.
(7) Gorton's failure to file the opening brief and appendix by the April 25 deadline precludes appellate review of her claims. Gorton's persistence in submitting documents that are defective in both form and substance constitutes an abuse of the judicial process.
NOW, THEREFORE, IT IS ORDERED that the untimely opening brief and appendix filed on April 27, 2007, the unauthorized motion for an extension of time filed on April 27, 2007, and the unauthorized letter filed on May 25, 2007, are hereby STRICKEN, and this appeal is DISMISSED, pursuant to the Court's Order of April 4, 2007. The motion to affirm is moot.